Citation Nr: 1417244	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-49 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he is receiving Social Security disability benefits.  It is unclear for what he is receiving disability; therefore, those records should be obtained.  See 38 U.S.C.A. § 5103A.    

VA should also provide the Veteran with an examination.  There is evidence of hydrocephalus and central cerebral atrophy in the post-service record, he had treatment for preexisting head trauma in service, and asserts a causal connection such that an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (diagnosis shortly before a claim is filed should be considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Obtain and associate with the claims file Social Security Administration records.

Requests for federal records should continue until it is determined that the records do not exist or further efforts will be futile.  If records cannot be obtained notify the Veteran.

3. Schedule the Veteran for an examination and forward the claims file to the examiner for an opinion on head trauma.  The examiner should provide answers to the following:

a. Does the Veteran have any chronic head or brain disability during the period on appeal (March 2010 forward)?

b. Does the record contain clear and unmistakable evidence of a chronic head or brain disability prior to service?  

IF the above answer (3b) is YES- is there clear and unmistakable evidence that such disorder was NOT aggravated in service beyond its natural progression?  

IF the above answer (3b) is NO- is it at least as likely as not that any current head or brain injury is due to or the result of active service?  

The examiner must provide reasons for each opinion offered, which take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.    

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered, and state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.
 
4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



